DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 01/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: FIG. 3 includes reference character “4”, however, the Specification does not mention “4”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “configured for attachment” is recited in line 3, it is unclear what is meant by “configured” or how the interior skin must be modified to be considered “configured” for attachment to a structural frame member. For the purpose of examination, “configured for attachment” will be interpreted as the interior skin is capable of being attached to a structural frame member. However, clarification is requested.
	The limitation “configured for conveyance of a cooling fluid” is recited in lines 6-7, it is unclear what is meant by “configured” or how the tube must be modified to be considered “configured” for conveyance of a cooling fluid. For the purpose of examination, “configured for conveyance” will be interpreted as the tube is capable of conveying a cooling fluid. However, clarification is requested.

In reference to claim 8, the limitation “configured for attachment” is recited in line 4, it is unclear what is meant by “configured” or how the interior skin must be modified to be considered “configured” for attachment to a structural frame member. For the purpose of examination, “configured for attachment” will be interpreted as the interior skin is capable of being attached to a structural frame member. However, clarification is requested.
	The limitation “configured to impart tensile and compressive strength” is recited in lines 6, it is unclear what is meant by “configured” or how the multicellular core must be modified to be considered “configured” to impart tensile and compressive strength. For the purpose of examination, “configured to impart” will be interpreted as the multicellular core imparts tensile and compressive strength to the exterior panel. However, clarification is requested.
	The limitation “configured for conveyance of a cooling fluid” is recited in lines 9-10, it is unclear what is meant by “configured” or how the tube must be modified to be considered “configured” for conveyance of a cooling fluid. For the purpose of examination, “configured for conveyance” will be interpreted as the tube is capable of conveying a cooling fluid. However, clarification is requested.
Regarding dependent claims 9-11, these claims do not remedy the deficiencies of the parent claim as noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al. (US 4,304,821) (Hayase) in view of Anderson et al. (US 3,090,212) (Anderson).
In reference to claims 1 and 6, Hayase teaches a sandwich structure joined in an aircraft wing structure (col. 2, lines 44-53) (corresponding to an exterior panel for a transportation vehicle). The sandwich structure includes outer sheets 10 and 13 which are face sheets and interior sheets 11 and 12 (col. 4, lines 53-55) (corresponding to an exterior skin; an interior skin). The interior sheets 11 and 12 are superplastic cell sheets, including a plurality of cells and as the cell expands it contact inner surfaces of the face sheets, the cell sheets are diffusion bonded to the face sheets (col. 4, lines 56-59; col. 6, lines 42-45) (corresponding to a multicellular core sandwich between the exterior skin and the interior skin; the multicellular core is superplastic formed and diffusion bonded to the exterior skin, and the interior skin).
	Hayase further teaches the sandwich is joined chordwise and spanwise, as in an aircraft wing structure, interior (col. 2, lines 45-46), it is clear one face sheet of the panel is joined to an aircraft wing structure while the opposing face sheet not joined to the aircraft wing structure is exposed to an atmosphere (corresponding to configured for atmospheric exposure; configured for attachment to a structural frame member of the transport vehicle; the exterior panel is secured to a wing of the transport vehicle). 
	Hayase does not explicitly teach a tube extending through the multicellular core, the tube being configured for conveyance of a cooling fluid, as presently claimed. 
	Anderson teaches a sandwich panel construction, where it is desirable to protect an area or space from excessive temperatures prevailing in an adjoining area or space such as in aerospace vehicles adapted to fly at high speeds (col. 1, lines 24-32). The sandwich panel unit corresponding to a tube extending through the multicellular core, the tube being configured for conveyance of a cooling fluid; the tube is configured to convey a cooling gas or a liquid to remove heat from the exterior panel).
	In light of the motivation of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to include a plurality of longitudinally disposed spray tubes extending into the sandwich structure of Hayase, in order to protect an area or space from excessive temperatures, and thereby arriving at the presently claimed invention. 
In reference to claims 3 and 4, Hayase in view of Anderson teaches the limitations of claim 1, as discussed above. 
Hayase further teaches the sandwich structure is superplastically formed metal worksheets of titanium alloy (Abstract; col. 4, lines 21-22, 47-49) (corresponding to the exterior skin, the interior skin, and the multicellular core, are formed of a titanium alloy; the titanium alloy is a superplastic capable titanium alloy).
In reference to claim 8, Hayase teaches a sandwich structure joined in an aircraft wing structure (col. 2, lines 44-53) (corresponding to a transport vehicle having at least one exterior panel). The sandwich structure includes outer sheets 10 and 13 which are face sheets and interior sheets 11 and 12 (col. 4, lines 53-55) (corresponding to an exterior skin; an interior skin). The interior sheets 11 and 12 are superplastic cell sheets, including a plurality of cells and as the cell expands corresponding to a multicellular core; the multicellular core being sandwich between the exterior skin and the interior skin; the multicellular core is superplastic formed and diffusion bonded to the exterior skin, and the interior skin).
	Hayase further teaches the sandwich is joined chordwise and spanwise, as in an aircraft wing structure, interior (col. 2, lines 45-46), it is clear one face sheet of the panel is joined to an aircraft wing structure while the opposing face sheet not joined to the aircraft wing structure is exposed to an atmosphere (corresponding to configured for atmospheric exposure; configured for attachment to a structural frame member of the transport vehicle; the exterior panel is secured to a wing of the transport vehicle). 
	Hayase does not explicitly teach a tube extending through the multicellular core, the tube being configured for conveyance of a cooling fluid, as presently claimed. 
	Anderson teaches a sandwich panel construction, where it is desirable to protect an area or space from excessive temperatures prevailing in an adjoining area or space such as in aerospace vehicles adapted to fly at high speeds (col. 1, lines 24-32). The sandwich panel unit includes a metallic external wall or skin, a metallic inner wall or skin and an intermediate corrugated metallic core element (col. 2, lines 64-68). Anderson further teaches a plurality of longitudinally disposed spray tubes extend into the sandwich panel unit at spaced intervals, each spray tube includes a hole adapted to direct a spray of water or other liquid coolant from the interior of the tube (col. 3, lines 19-29) (corresponding to a tube extending through the multicellular core, the tube being configured for conveyance of a cooling fluid).
In light of the motivation of Anderson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to include a 
	Given that the sandwich structure including the expanded core of Hayase in view of Anderson is substantially identical to the presently claimed multicellular core in structure and composition, it is clear the expanded core of Hayase in view of Anderson would intrinsically be configured to impart tensile and compressive strength to the sandwich structure. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 9, Hayase in view Anderson teaches the limitations of claim 8, as discussed above. 
Hayase further teaches the sandwich structure maybe joined to previously machined edge fitting by expanding and diffusion bonding the core sheets, to the edge members in the same operation, enabling the smooth transfer of loads from the sandwich structure to the edge fittings, to the supporting structure, which in aircraft may be spars, ribs, and/or frame structure (col. 2, lines 47-53) (corresponding to a plurality of exterior panels, and wherein each exterior panel is joined to at least one other exterior panel). Hayase in view of Anderson further teaches the sandwich structure is applicable in aerospace vehicles adapted to fly at high speeds (Anderson, col. 1, lines 31-32) (corresponding to the transport vehicle is a hypersonic vehicle).
Although Hayase in view of Anderson does not explicitly teach fusion welding sandwich structures as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayase in view of Anderson meets the requirements of the claimed product, Hayase in view of Anderson clearly meets the requirements of the present claim.
In reference to claim 11, Hayase in view of Anderson teaches the limitations of claim 8, as discussed above. Hayase further teaches the sandwich structure is superplastically formed metal worksheets of titanium alloy (Abstract; col. 4, lines 21-22, 47-49) (corresponding to the exterior skin, the interior skin, and the multicellular core of the at least one exterior panel are formed of a superplastic capable titanium alloy).

Claims 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase in view of Anderson as applied to claims 1 and 9 above, and further in view of Deminet (US 4,197,977).
In reference to claims 2 and 5, Hayase in view Anderson teaches the limitations of claim 1, as discussed above. 
corresponding to the tube traverses and is integral with the multicellular core adjacent the exterior skin).
	Hayase in view of Anderson does not explicitly teach the tubes underlies the exterior skin, and is diffusion bonded thereto, as presently claimed. 
	Deminet teaches a diffusion bonded composite structure consisting of a titanium-based alloy and comprising a cellular core component bonded between gave sheet components, one of which includes an expanded internal cooling channel (col. 1, lines 6-12). Deminet further teaches active-cooling by fuel-cooled passages in a composite honeycomb structure offers many advantages particularly at selected locations in hypersonic aircrafts (col. 1, lines 54-56). A fuel-cooled panel structure is particularly useful at sites where, during a mission, temperatures are encountered which are higher than acceptable even when the more effective insulation is provided by evacuated cells in the titanium honeycomb structure (col. 1, lines 57-61) (corresponding to the cooling fluid is a fuel). 
Deminet further teaches providing a titanium honeycomb structure together with passages for a coolant medium in a face sheet provides active cooling of the face sheet of the panel to thereby prevent overheating of the skin due to aerodynamic friction (col. 1, lines 61-68) (corresponding to the tube underlies the exterior skin).
	In light of the motivation of Deminet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the spray tubes to underlie the exterior face sheet, in order to provide active-cooling by fuel-cooled passageways at a selected location and prevent overheating of the skin do to aerodynamic friction.
not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayase in view of Anderson and Deminet meets the requirements of the claimed product, Hayase in view of Anderson and Deminet clearly meets the requirements of the present claim.
In reference to claim 10, Hayase in view Anderson teaches the limitations of claim 9, as discussed above. 
Hayase in view of Anderson teaches the plurality of longitudinally disposed spray tubes extend into the sandwich structure and the tubes are bonded to the corrugated core element (Anderson, col. 3, lines 19-20, 48-53) (corresponding to the tube of that exterior panel traverses through, and is integral with, the multicellular core adjacent the exterior skin of that exterior panel).
	Hayase in view of Anderson does not explicitly teach at least one tube underlies the exterior skin, and is diffusion bonded thereto, as presently claimed. 

Deminet further teaches providing a titanium honeycomb structure together with passages for a coolant medium in a face sheet provides active cooling of the face sheet of the panel to thereby prevent overheating of the skin due to aerodynamic friction (col. 1, lines 61-68) (corresponding to the tube underlies the exterior skin).
	In light of the motivation of Deminet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the spray tubes to underlie the exterior face sheet, in order to provide prevent overheating of the skin do to aerodynamic friction.
Although Hayase in view of Anderson and Deminet does not explicitly teach diffusion bonding the tubes as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayase in view of Anderson and Deminet meets the requirements of the claimed product, Hayase in view of Anderson and Deminet clearly meets the requirements of the present claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARY I OMORI/Examiner, Art Unit 1784